Citation Nr: 1041036	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 28, 2004, 
for the grant of service connection for peripheral neuropathy of 
the upper extremities, secondary to service-connected diabetes 
mellitus, to include the issue of whether the assignment of the 
effective date of January 28, 2004, was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to May 1968, 
including service in the Republic of Vietnam from January 1966 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for peripheral neuropathy of the upper extremities secondary to 
service-connected diabetes mellitus, effective January 28, 2004.  
By a September 2005 statement of the case, the RO denied an 
effective date earlier than January 28, 2004, for the grant of 
service connection for peripheral neuropathy of the upper 
extremities.  In April 2009, the Board remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the April 2009 remand, the Board noted that the Veteran's 
claim for an effective date earlier than January 28, 2004, for 
the grant of service connection for peripheral neuropathy of the 
upper extremities, would more appropriately be characterized as 
entitlement to an effective date earlier than January 28, 2004, 
for the award of separate 10 percent ratings for diabetic 
peripheral neuropathy of the upper extremities.

In this regard, the claim was remanded for readjudication 
pursuant to Nehmer v. United States Veterans Administration, 284 
F.3d 1158, 1161 (9th Cir. 2002); 38 C.F.R. § 3.816 (2010).  

The eventual grant of service connection (in the January 2005 
rating decision) for peripheral neuropathy of the left and right 
upper extremities was as a disability directly due to diabetes 
mellitus type II.  However, his initial claim for service 
connection for diabetes mellitus by law included claims for 
compensation for all diabetes mellitus-related manifestations.  
Thus, the separate grant of service connection for peripheral 
neuropathy of the upper extremities secondary to diabetes 
mellitus was improper.  The appropriate action would have been to 
treat the ratings for peripheral neuropathy as increased ratings 
for diabetes mellitus, as part and parcel of the diabetic 
process, and to assign an effective date of the ratings based 
upon the effective date rules for increased ratings, rather than 
to assign an effective date based upon the law pertaining to 
effective dates for service connection.  See 38 C.F.R. § 4.119, 
Note 1 (2010).

In determining the appropriate effective date for the award of 
separate compensable ratings for the Veteran's diabetic 
peripheral neuropathy of the upper extremities, it must be noted 
that the Veteran's initial claim of service connection for 
diabetes mellitus was received in October 1995.  This claim has 
not been adjudicated and remains pending.  In addition, the claim 
renders the Veteran a Nehmer class member, which means that he 
may be entitled to an effective date earlier than November 26, 
2002, for the grant of service connection for diabetes mellitus.  
See Nehmer v. United States Veterans Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002); 38 C.F.R. § 3.816 (2010).  

Given that the Veteran may be entitled to an earlier effective 
date for the grant of service connection for diabetes mellitus, 
and that this claim is implicit in his claim for an earlier 
effective date for the award of separate compensable ratings for 
diabetic peripheral neuropathy of the upper extremities, and the 
Board may not adjudicate a claim under 38 C.F.R. § 3.816 in the 
first instance, the Board concludes that an additional remand is 
required so that the RO may adjudicate the claim of entitlement 
to an effective date earlier than November 26, 2002, in the first 
instance.  

If, in the process of adjudicating these claims it appears that 
additional information is needed in order to determine as of what 
dates the Veteran first met the criteria for diagnoses of 
diabetes mellitus and diabetic peripheral neuropathy of the upper 
extremities, additional development, to include requests for 
treatment records dated between October 1995 and November 2002, 
and a retrospective medical opinion should be conducted.  See 
Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 
22 Vet. App. 63 (2008) (holding that the duty to assist may 
include development of medical evidence through a retrospective 
medical evaluation where there is a lack of medical evidence for 
the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement to an 
effective date earlier than November 26, 2002, 
for the award of service connection for diabetes 
mellitus, based upon Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002) and 38 C.F.R. § 3.816 (2010).  
If, in the process of adjudicating this claim it 
appears that additional information is needed in 
order to determine as of what dates the Veteran 
first met the criteria for a diagnosis of 
diabetes mellitus as well as the diagnoses of 
all disorders associated with the diabetic 
process, to specifically include diabetic 
peripheral neuropathy of the upper extremities, 
additional development, to include requests for 
treatment records dated between October 1995 and 
November 2002, and a retrospective medical 
opinion should be conducted.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008); see also Vigil v. 
Peake, 22 Vet. App. 63 (2008) (holding that the 
duty to assist may include development of 
medical evidence through a retrospective medical 
evaluation where there is a lack of medical 
evidence for the time period being rated).

If a retrospective medical opinion is deemed 
necessary, the claims file must be made 
available to and be reviewed by the examiner in 
conjunction with rendering the requested 
opinion.  The examiner should indicate in the 
examination report that the claims file was 
reviewed.  The rationale for the opinion, with 
citation to relevant medical findings, must be 
provided.

2.  Then, readjudicate the claim of entitlement 
to an effective date earlier than January 28, 
2004, for the award of separate 10 percent 
ratings for diabetic peripheral neuropathy of 
the upper extremities, pursuant to 38 C.F.R. § 
3.816.  If the decisions remain adverse to the 
Veteran, issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

